



Exhibit 10.58
JOINDER AND FIRST AMENDMENT TO
MASTER LEASE AGREEMENT
(LEASE NO. 5)
THIS JOINDER AND FIRST AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) is
made and entered into as of December 8, 2016, by and between SNH/LTA PROPERTIES
TRUST, a Maryland real estate investment trust (“SNH Trust”), and SNH/LTA
PROPERTIES GA LLC, a Maryland limited liability company (“SNH LLC”), as landlord
(collectively, “Landlord”), and FIVE STAR QUALITY CARE TRUST, a Maryland
statutory trust, as tenant (“Tenant”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Master Lease Agreement (Lease No.
5), dated as of June 29, 2016 (the “Lease”), SNH Trust leases to Tenant, and
Tenant leases from SNH Trust, the Leased Property (this and other capitalized
terms used but not otherwise defined herein having the meanings given such terms
in the Lease), all as more particularly described in the Lease; and
WHEREAS, simultaneously herewith, SNH LLC is acquiring certain real property and
related improvements comprising the assisted living communities known as The
Fountains of Shiloh, having an address at 1201 Hartman Lane, Shiloh, Illinois
62221, and The Fountains of Troy, having an address at 39 Dorothy Drive, Troy,
Illinois 62294 (collectively, the “Fountains Properties”); and
WHEREAS, SNH LLC wishes to lease the Fountains Properties to Tenant pursuant to
the Lease, and Tenant wishes to lease the Fountains Properties from SNH LLC
pursuant to the Lease;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that, from
and after the date hereof, the Lease is hereby amended as follows:
1.    Joinder. SNH LLC joins into the Lease as if SNH LLC had originally
executed and delivered the Lease as Landlord thereunder.
2.    Commencement Date. All references in the Lease to the term “Commencement
Date” shall mean, with respect to the Fountains Properties, the date of this
Amendment.
3.    Landlord. All references in the Lease to the term “Landlord” shall mean
and refer to SNH Trust and SNH LLC, collectively, and shall also include their
respective successors and assigns.




--------------------------------------------------------------------------------




4.    Definition of Minimum Rent. The definition of the term “Minimum Rent” set
forth in Section 1.66 of the Lease is hereby deleted in its entirety and
replaced with the following:
“Minimum Rent” shall mean the sum of Nine Million Eight Hundred Twenty-One
Thousand Two Hundred Fifty Dollars ($9,821,250.00) per annum.
6.    Leased Property. Section 2.1(a) of the Lease is hereby amended by deleting
the reference to “Exhibits A-1 through A-7” in the second line thereof and
replacing it with a reference to “Exhibits A-1 through A-9”.
7.    Exhibit A. Exhibit A to the Lease is hereby amended by adding Exhibit A-8
and Exhibit A-9 attached hereto immediately following Exhibit A-7 to the Lease.
8.    Ratification. As amended hereby, the Lease is hereby ratified and
confirmed and all other terms remain in full force and effect.


[Remainder of this page intentionally left blank; Signature page follows]






- 2 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.
LANDLORD:
SNH/LTA PROPERTIES TRUST
By: /s/ David J. Hegarty            
David J. Hegarty
President


SNH/LTA PROPERTIES GA LLC
By: /s/ David J. Hegarty            
David J. Hegarty
President




TENANT:
FIVE STAR QUALITY CARE TRUST




By: /s/ Bruce J. Mackey Jr.            
Bruce J. Mackey Jr.
President






- 3 -

--------------------------------------------------------------------------------






Fountains of Shiloh
1201 Hartman Lane
Shiloh, Illinois 62221


EXHIBIT A-8


LEGAL DESCRIPTION



(See attached copy.)







--------------------------------------------------------------------------------






PARCEL 1:
A tract of land being part of the Northwest Quarter of Section 1, Township 1
North, Range 8 West of the 3rd Principal
Meridian, St. Clair County, Illinois and more particularly described as follows:
Commencing at the Northwest corner of said Section 1; thence South 00 degrees 30
minutes 06 seconds West, along the West line of said Section 1, a distance of
1246.4 feet, more or less; thence South 89 degrees 29 minutes 54 seconds East,
perpendicular to the last described course a distance of 53.28 feet to the
intersection of the Easterly Right of Way line of
County Highway 16 (also known as Hartman Lane) and the Northerly line of a tract
of land described in the St. Clair County Recorder’s Office in Deed Book 3139 on
page 330 and the point of beginning of the tract herein being described; thence
North 03 degrees 46 minutes 20 seconds East, along said Easterly Right of Way
line, a distance of 30.19 feet; thence North 00 degrees 30 minutes 06 seconds
East, along said Easterly Right-of-Way line, a distance of 94.86 feet; thence
South 89 degrees 29 minutes 54 seconds East, a distance of 554.48 feet; thence
South 00 degrees 30 minutes 06 seconds West, a distance of 490.12 feet;
thence North 78 degrees 50 minutes 37 seconds West, a distance of 375.96 feet;
thence North 77 degrees 34 minutes 39 seconds West, a distance of 199.30 feet to
the Easterly Right-of-Way line of County Highway 16 (also known as Hartman
Lane); thence North 00 degrees 30 minutes 06 seconds East, along said Easterly
Right of Way line, a distance of 45.74 feet to the Southerly
line of said tract recorded in Deed Book 3139; thence South 89 degrees 29
minutes 54 seconds East along the Southerly line of said tract a distance of
196.70 feet to the Southeast corner of said tract; thence North 00 degrees 30
minutes 06 seconds East along the Easterly line of said tract, a distance of
208.70 feet to the Northeast corner of said tract; thence North 89 degrees 29
minutes 54 seconds West, a distance of 188.42 feet to said Easterly
Right-of-Way; to the point of beginning.
Excepting any part falling within the right of way of Hartman Lane.
Except the coal, gas and other mineral rights excepted or reserved in prior
conveyances.
Situated in St. Clair County, Illinois.
PPN # 08-01-0-100-008
PARCEL 2:
Part of the Northwest Quarter of Section 1 in Township 1 North Range 8 West of
the 3rd Principal Meridian, St. Clair
County, Illinois and being more particularly described as follows, to-wit:





--------------------------------------------------------------------------------




Commencing at the Northwest corner of said Section 1, said point being on the
centerline of “Hartman Lane” (County Highway 16); running thence Southerly along
the centerline “Hartman Lane”‘ a distance of 1,498.29 feet a a point; running
thence Easterly at right angles a distance of 33.0 feet to a point on the East
Right of Way line of said “Hartman Lane”, said
point being the Point of Beginning of the tract herein being described; running
thence Southerly at right angles along said
Right of Way line a distance of 370.33 feet to a point; running thence Easterly
along a line making a clockwise angle from the last described course of 88
degrees 58 minutes 20 seconds a distance of 445.97 feet to a point; running
thence Northerly along a line malting a clockwise angle from the last described
course of96 degrees 18 minutes 34 seconds a distance of 271.20 feet to a point;
running thence Northwesterly along a line making a clockwise angle from the last
described course of 95 degrees 15
minutes 26 seconds a distance of 266.51 feet to a point; running thence
Northwesterly along a line malting a clockwise angle
from the last described course of 181 degrees 14 minutes 10 seconds a distance
of 21.334 feet to the point of beginning.
Excepting any part falling within the right of way of Hartman Lane.
Except the coal, gas and other mineral rights excepted or reserved in prior
conveyances.
Situated in St. Clair County, Illinois.
PPN #08-01-0-100-004















--------------------------------------------------------------------------------






Fountains of Troy
39 Dorothy Drive
Troy, Illinois 62294


EXHIBIT A-9


LEGAL DESCRIPTION

Lot 1 in Ottwein Trust No. 1 Subdivision a part of the Northeast Quarter of
Section 8, Township 3 North, Range 7 West, of the Third Principal Meridian,
according to the plat thereof recorded in Plat Book 63, Page 66, in Madison
County, Illinois.


Situated in Madison County, State of Illinois.


PPN: 09-2-22-08-02-202-101



